              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:18-cr-00101-MR-WCM


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )             ORDER
                                 )
                                 )
DEREK SHAWN PENDERGRAFT,         )
                                 )
                   Defendant.    )
________________________________ )

     THIS MATTER is before the Court on the Defendant’s request at

arraignment for the appointment of a second attorney in a capital case made

in accordance with 18 U.S.C. § 3005.

     When charged with a capital offense, a defendant has the right to the

appointment of two attorneys, one of whom is sufficiently experienced in

providing representation in death penalty eligible offenses.     See United

States v. Boone, 245 F.3d 352, 359 (4th Cir. 2001). Having reviewed the

qualifications of a panel of Learned Counsel in consultation with the Federal

Public Defender for the Western District of North Carolina, and having

concluded that Sean Devereux of the Buncombe County Bar and the Bar of
this Court is an experienced practitioner qualified to be Learned Counsel, the

Court hereby enters the following Order.

      IT IS, THEREFORE, ORDERED that the Defendant’s request for

appointment of counsel is GRANTED, and Sean Devereux is hereby

APPOINTED as Learned Counsel to represent the Defendant in this matter.

One attorney from the Federal Public Defenders of Western North Carolina

shall continue to represent the Defendant as second chair counsel in this

matter.

      IT IS SO ORDERED.

                               Signed: January 18, 2019




                                         2
